27 A.3d 189 (2011)
208 N.J. 205
In the Matter of Duane T. PHILLIPS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-136 September Term 2010, 068775
Supreme Court of New Jersey.
September 21, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-039, concluding that DUANE T. PHILIPS of ABSECON, who was admitted to the bar of this State in 1993, should be censured for violating RPC 1.3 (lack of diligence); RPC 1.4(b) (failure to communicate with client); RPC 8.1(b) (failure to cooperate with ethics authorities); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that DUANE T. PHILLIPS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *190 expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.